Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2003

Noll v. Gallagher
Precedential or Non-Precedential: Non-Precedential

Docket 02-2453




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Noll v. Gallagher" (2003). 2003 Decisions. Paper 706.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/706


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     NOT PRECEDENTIAL

                  THE UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  ___________

                                  No. 02-2453
                                  ___________


                                MARTHA NOLL,
                                    Appellant

                                        v.


             THOMAS GALLAGHER, SR., *CITY OF BRIGANTINE;
                 *BRIGANTINE POLICE DEPARTMENT; CITY OF
          ATLANTIC CITY; ATLANTIC CITY POLICE DEPARTMENT;
  TOWNSHIP OF MULLICA; MULLICA TOWNSHIP POLICE DEPARTMENT;
     *TOWNSHIP OF EGG HARBOR; *EGG HARBOR TOWNSHIP POLICE
        DEPARTMENT; *CITY OF EGG HARBOR; *EGG HARBOR CITY
POLICE DEPARTMENT; CITY OF ABSECON; ABSECON POLICE DEPARTMENT;
TOWNSHIP OF GALLOWAY; GALLOWAY TOWNSHIP POLICE DEPARTMENT;
             ABC PUBLIC ENTITY, (I-X) (representing fictitious entities);
    XYZ, SUBDIVISIONS, BOARDS OR AGENCIES (I-X) (representing fictitious
  Subdivisions, Boards or Agencies); JOHN DOES, AGENTS, SERVANTS AND/OR
       EMPLOYEES (I-X) (representing fictitious agents, servants or employees);
                          JOHN P. BIENIAKOWSKI, SGT.

                                       *(Dismissed per Court order dated 10/11/02)
                                  ___________

         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY

                            (D.C. Civil No. 00-cv-03440)
                 District Judge: The Honorable Jerome B. Simandle.
                                   ___________


                    Submitted Under Third Circuit LAR 34.1(a)
                                               March 11, 2003

                BEFORE: SLOVITER, NYGAARD, and ALARCON,* Circuit Judges.


                                           (Filed: March 27, 2003)

                                                ___________

                                       OPINION OF THE COURT
                                            ___________


NYGAARD, Circuit Judge.

                 Appellant Martha Noll was injured in a accident between her car and another

stolen car being pursued by the police. She appeals from a summary judgment in favor of

Township of Mullica, Mullica Township Police Department, Township of Galloway,

Galloway Township Police Department, and Sgt. John P. Bieniakowski. Noll alleges as

error the issue listed in paragraph I, taken verbatim from her brief. Because we conclude

that the District Court did not err, we will affirm.

                                                       I.

                 The allegations of error asserted by appellant are as follows:

                 whether the District Court abused its discretion or committed
                 an error of law when it dismissed all claims asserted against
                 defendant-appellees. It is contended by plaintiff that (1)
                 defendant-appellees’ conduct should have ‘shocked the
                 conscience’ of the Court, or a factual issue is presented in
                 regard to that issue and (2) defendant-appellee’s [sic] conduct



*        Honorable Arthur L. Alarcon, Senior Circuit Judge for the United States Court of
Appeals for the Ninth Circuit, sitting by designation.

                                                       2
                 was so reckless as to constitute willful misconduct and cause
                 them to lose their state statutory immunity from liability, or a
                 factual issue is presented in regard to that issue.


Appellant’s Br. at 2.

                                                      II.

                 The facts and procedural history of this case are well known to the parties and

the court, and it is not necessary that we restate them here. The reasons why we write an

opinion of the court are threefold: to instruct the District Court, to educate and inform the

attorneys and parties, and to explain our decision. We use a not-precedential opinion in

cases such as this, in which a precedential opinion is rendered unnecessary because the

opinion has no institutional or precedential value. See United States Court of Appeals for

the Third Circuit, Internal Operating Procedure (I.O.P.) 5.3. Under the usual circumstances

when we affirm by not-precedential opinion and judgment, we briefly set forth the reasons

supporting the court’s decision. In this case, however, we have concluded that neither a full

memorandum explanation nor a precedential opinion is indicated because of the very

extensive and thorough opinion filed by Judge Simandle of the District Court for the

District of New Jersey. Judge Simandle’s opinion adequately explains and fully supports its

order and refutes the appellant’s allegations of error. Hence, we believe it wholly

unnecessary to further opine, or offer additional explanations and reasons to those given by

the District Court, why we will affirm. It is a sufficient explanation to say that, essentially




                                                       3
for the reasons given by the District Court in its opinion dated the 26th day of April, 2002,

we will affirm.

                                                      III.

                  In sum, for the foregoing reasons, we will affirm the order of the District

Court dated the 26th day of April, 2002.




                                                      4
_________________________


TO THE CLERK:

            Please file the foregoing opinion.




                                                 /s/ Richard L. NyGaard_________
                                                     Circuit Judge




                                                 5